Citation Nr: 0124573	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  99-08 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to June 
1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the VARO in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's only service-connected disability is the 
residuals of a total left knee arthroplasty, evaluated as 60 
percent disabling.

2.  The veteran's service-connected disability is not severe 
enough to effectively preclude all forms of substantially 
gainful employment consistent with his educational background 
and work experience. 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001); 
66 Fed. Reg. 45620, 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to TDIU.  VA may grant TDIU, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow s substantially gainful occupation 
as a result of service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  If there is only one such disability, 
it must be ratable at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  

While the veteran's service-connected disability rating is 
sufficient to meet the schedular criteria under 38 C.F.R. 
§ 4.16(a), that fact, alone, is not dispositive of the issue.  
The Board must still determine whether the veteran is, in 
fact, unemployable due to such disability.  

Substantially gainful employment is that which is ordinarily 
followed by the non-disabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the employee resides.  VA Adjudication Manual, M21-1, 
Part VI, Para. 7.14(a) (Chg. 52, August 26, 1996).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  The ability to work sporadically or obtain 
marginal employment is not substantially gainful employment.  
38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).

The consideration as to whether the veteran is unemployable 
is also a subjective one, that is, one that is based upon the 
veteran's actual industrial impairment, not merely the level 
of industrial impairment experienced by the average person.  
Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991); Op. VA Off. 
Gen. Counsel, Precedent 75-91 (December 27, 1991) (published 
in VA Summary of Precedent Opinions of the General Counsel, 
57 Fed. Reg. 2314, 2317 (January 21, 1992)).  

Advancing age and non-service connected disabilities may not 
be considered in the determination of whether a veteran is 
entitled to TDIU.  38 C.F.R. § 4.19.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating for service connected 
disability in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

The evidence shows that in July 1990, the veteran underwent 
total knee arthroplasty due to problems with his service-
connected left knee disability.  Thereafter, the VA assigned 
a 60 percent disability rating, effective in September 1991, 
for the residuals of that surgery.  Such residuals constitute 
the veteran's only service-connected disability.  

In regard to his education and work experience, the veteran 
reports that he has successfully passed the General 
Educational Development Test (GED) and that he has training 
in truck driving and in automobile body repair.  The evidence 
shows that he has work experience as a electrician, plumber, 
security guard, and emergency medical technician, and that he 
has held various restaurant jobs.  He states that he last 
worked full time in April 1990.  

Evidence submitted in association with the veteran's appeal 
consists of VA medical records reflecting outpatient 
treatment from August 1998 to March 2001; reports of VA 
examinations, performed in August 1998 and June 1999; lay 
statements from the veteran's family and acquaintances, 
received in June 1999 and in January and March 2001; and the 
transcript of the veteran's hearing held at the RO in March 
2001.  Such evidence shows that veteran walks with a slight 
left-sided limp and that he uses a cane to get around.  He 
complains of constant pain in the knee for which he takes 
medication.  He also complains of nightly swelling, and 
recent X-rays show evidence of probable small joint effusion 
in the suprapatellar area.  The VA examinations also show 
very slight medial and lateral instability, as well as some 
limitation of motion compared to that which would normally be 
expected, i.e., zero degrees to 85 degrees of flexion 
compared to the expected range of knee motion from zero 
degrees to 140 degrees of flexion.  38 C.F.R. § 4.71 (2001).  
However, there is no objective evidence of crepitus, 
discoloration, heat, lack of coordination, or easy 
fatigability; and recent X-rays show that the left knee 
prosthesis is in good position with no suggestion of 
loosening.  Although the lay statements indicate that the 
veteran is unemployable due to his service-connected left 
knee disability, lay personnel are not qualified to render 
opinions which require medical expertise, such as the impact 
of a particular disability on the veteran's employability.  
66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)(2)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, such conclusions are 
not supported by any objective medical evidence.  Indeed, 
none of the recent examiners or health care providers have 
reported that the veteran is unemployable solely as a result 
of his service-connected left knee disability.  
Parenthetically, it should be noted that the veteran has 
significant nonservice-connected disabilities, including 
diabetes and the residuals of a 3 vessel coronary artery 
bypass graft which was performed in April 1998.  Following 
the surgery, his physician projected that the veteran could 
return to work in late July 1998.  Accordingly, a TDIU is not 
warranted on the basis of the evidence on file. 

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of a 
TDIU on an extraschedular basis.  However, there is no 
objective evidence of an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).  Although the 
veteran has been followed recently for various disabilities 
on an outpatient basis, no evidence of hospitalization for 
his service-connected left knee disability.  In fact, there 
is no evidence of hospitalization for left knee disability, 
since the veteran underwent total knee replacement back in 
July 1990.  Rather, the record shows that the manifestations 
of his service-connected left knee disability are essentially 
those contemplated by the regular schedular standards.  It 
must be emphasized that TDIU is not job-specific and is not 
related to the age of the claimant.  Disability ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension Services for a rating outside the regular schedular 
criteria.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
these claims under the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. § 5103A); 66 Fed. 
Reg. 45620, 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  By virtue of information sent 
to the veteran, including the Statement of the Case, 
Supplemental Statements of the Case, and evidence requests 
such as one sent to the veteran in January 2001, the veteran 
and his representative were notified evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran, 
in fact, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.  As noted above, such 
evidence included the reports of recent VA examinations; 
recent VA outpatient treatment records; lay statements 
submitted on the veteran's behalf; and the transcript of his 
hearing held at the RO in March 2001.  Indeed, the veteran 
has not identified any outstanding evidence which could be 
used to support the issue on appeal.  See March 2001 hearing 
transcript, page 8. 

In his notice of disagreement, received in March 1999, the 
veteran raised contentions to the effect that the August 1998 
VA examination was inadequate, because it did not show that 
the veteran had knee swelling at night or that he had to take 
pain killers.  The examination report does indicate, however, 
that the veteran takes pain medication and that he does have 
intermittent knee swelling, although it does not specifically 
show that such swelling takes place at night.  Moreover, the 
veteran had a subsequent VA examination, which the veteran 
has not alleged to be inadequate for rating purposes.  

In August 2000, the veteran reported that employers did not 
want to hire someone with knee disability.  In January 2001, 
the RO requested that the veteran tell it if he had tried and 
been turned down for employment, and if so, by whom.  During 
his March 2001 hearing, the veteran testified that he had 
attempted to find employment in the restaurant business and 
as a stock person in a retail store.  He has not, however, 
submitted statements from any prospective employers, as to 
why he was refused employment. 
In light of the foregoing, the Board is of the opinion that 
the VA has met its duty to assist the veteran in the 
development of this appeal and that the duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 have 
been met.  Accordingly, there is no need for further 
development of this case at this time.  


ORDER

Entitlement to TDIU is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

